Title: Report on the Petition of William Hardy and Joseph Bedford, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 24th May 1790, the Petition of William Hardy and Joseph Bedford, thereupon respectfully Reports—
That upon inquiry it is understood to be true, that the Petitioners were employed by direction of the late Board of Treasury, in the examination, counting and destroying of the Old Emission Money, and that there remains a certain Sum due to them respectively, which the Board refused to allow, because part of the Charge for which Compensation is claimed relates to a period, which is subsequent to the time, when the Board had directed the Treasurer to discontinue the business in which the petitioners were engaged.
The Treasurer not having complied with the direction of the Board (which however cannot be referred to any improper motive) whatever responsibility it might involve on his part to the Government, does not appear an adequate Cause for refusing Compensation to persons whom he continued to employ, and who in fact rendered a Service useful to the public, deserving compensation, and who were to be considered as public Agents not as private Agents of Mr. Hillegas. In this light the Case of the petitioners presents itself as a proper one for relief, which in the opinion of the Secretary would be justly afforded by authorising the accounting officers of the Treasury to admit and settle the Claim.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.

